CONCURRING OPINION OF
COKE, C. J.
I am in accord with the conclusion reached in the majority opinion. I base my concurrence, however, solely upon the effect of Act 47 S. L. 1915, which I think necessarily confines adoption proceedings in this Territory to minors. The opinion herein overruled Souza v. Lusitana Society, 24 Haw. 396. The error there would not have occurred but for the failure of counsel to call to the attention of the court the existence of Act 47 S. L. 1915, by virtue of which section 2994 R. L. 1915 was repealed.